Citation Nr: 1727076	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-47 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant contends that he had recognized Philippine guerrilla service, in the service of the United States Armed Forces during World War II. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 decisional letter by the Manila Regional Office (RO).  Because Veteran status of the person seeking a VA benefit is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible to receive a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107, 501(a) (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before a payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.  

Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  

As noted, the critical question here is whether the appellant has the requisite military service.

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

Where the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  See 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997).  

The appellant filed his claim in March 2009 and did not submit any document that meets the first requirement of 38 C.F.R. § 3.203(a); he did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the United States Armed Forces.  

He has submitted several documents generated by various Philippine government entities and lay statements from individuals indicating that he served with the "3rd Battalion Headquarters Company of the 2nd Yay Regiment of the Marking's Fil-American Troops", and the "4th Replacement Battalion."  The appellant has also used various permutations of his name.  In addition, he has identified his dates of service as January 31, 1943 to September 15, 1945.  

The RO sought service department certification of the alleged service.  In responses dated in January 2011, August 2015, and October 2015, the National Personnel Records Center (NPRC) certified: "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."  

In May 2016, the RO initiated a request for verification of the appellant's military service with the Department of the Army, and attached the following for their review:  AGO Form 23, Affidavit of Philippine Army Personnel; Affidavit signed by Col. Marking Agustin executed in February 1946; US Forces Luzon Guerilla Forces C Company 302 Bn. 1st Tarlac Regt. Unit Roster; photocopies of appellant's identification cards; appellant's birth certificate and marriage certificate; letters from the appellant dated December 1, 2015 and May 12, 2015.  

In July 2016, the NPRC again provided a negative certification.  The NPRC further indicated that the appellant's name was not among those listed on approved unit rosters and his service in support of the United States Army Forces in the Far East could not be authenticated.  It also stated that under the guidance established by the Department of Army for the post-War recognition program, they are not able to accept affidavits to verify service. 

These certifications are binding on VA; VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.  The appellant has not submitted any additional information suggesting that a recertification of service must be sought.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994); see also Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  

The record does not reflect that the appellant had qualifying service.  On that basis, he does not meet the basic eligibility criteria for establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


